UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

RICHARD C. MASON,
Plaintiff-Appellant,

v.

BALTIMORE GAS AND ELECTRIC
                                                                      No. 98-1834
COMPANY; CHRISTIAN H. POINDEXTER,
Chairman and Chief Executive
Officer of Baltimore Gas & Electric
Company,
Defendants-Appellees.

Appeal from the United States District Court
for the District of Maryland, at Baltimore.
Marvin J. Garbis, District Judge.
(CA-95-2002-MJG)

Argued: April 7, 1999

Decided: June 29, 1999

Before ERVIN, LUTTIG, and TRAXLER, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

ARGUED: Janet A. Vecchia, VECCHIA & WOLFER, Washington,
D.C., for Appellant. Laurie Richman Bortz, Baltimore, Maryland, for
Appellees. ON BRIEF: Judith A. Wolfer, VECCHIA & WOLFER,
Washington, D.C., for Appellant. Ronald D. Byrd, Baltimore, Mary-
land, for Appellees.
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Richard C. Mason ("Mason") brought this civil action against his
former employer Baltimore Gas & Electric Co. ("Baltimore Gas"),
alleging discrimination under the Age Discrimination in Employment
Act ("ADEA"), see 29 U.S.C.A. § 621-634 (West 1985), fraud, negli-
gent misrepresentation, and breach of contract. In his civil action,
Mason challenged Baltimore Gas' decision to displace him pursuant
to its 1993 reduction in force ("RIF" or "reorganization"). On May 12,
1998, the district court issued its decision granting summary judgment
to Baltimore Gas on all counts. Mason appeals. Finding no error, we
affirm.

I.

Mason began his career with Baltimore Gas as an"office boy" in
1961. Throughout his 32-year tenure with Baltimore Gas, Mason
served in a variety of capacities, and was promoted on at least five
occasions.1 However, in 1984 Mason agreed to a salary decrease and
took a new position as a grade 15 Lead Special Investigator2 in the
Customer Relations Department. In this position, he assigned work to
the Special Investigators, reviewed their work, prepared observation
reports, and coordinated sick and vacation time.
_________________________________________________________________
1 Mason was promoted to the position of Customer Representative in
1967; Senior Customer Representative in 1971; Principal Customer Rep-
resentative in 1974; Special Investigator in 1976; and Supervisor, Cus-
tomer Service Board in 1982. All of these positions were in Baltimore
Gas' Customer Relations Department.
2 The Lead Special Investigator position was the position at Baltimore
Gas which Mason coveted most, despite the lower salary. Speaking of
the Lead Special Investigator position specifically, Mason commented as
follows: "It was a job that I wanted. Forget the numbers. Forget the sal-
ary."

                    2
Late in 1990, Mason's supervisor at the time, Charles E. Linn, Jr.
("Linn"), advised him that Baltimore Gas was going to eliminate the
Lead Special Investigator position and that Mason needed to seek a
new position within the Customer Relations Department. Subse-
quently, Mason applied for the positions of Supervisor of the Energy
Analysis Unit, Training Coordinator, and his previous position of
Supervisor of the Customer Service Board. Mason, however, was not
selected for any of these positions.

Sometime between January 1, 1991 and April 1, 1991, Mason --
at the request of Jim Soukup ("Soukup") of the Employee Services
Department -- reluctantly agreed to accept the position of grade 14
Special Investigator in the Customer Relations Department. Mason
then signed a "Salary Protection Notice" providing his written accep-
tance of the Special Investigator position and the salary protection
offered along therewith. Thus, on April 1, 1991, Mason's title offi-
cially became Special Investigator under the Supervision of Dennis
Gibson ("Gibson"). Mason described his duties under Gibson as fol-
lows:

          I was dealing with customers instead of employees. I was
          working cases, resolving customer complaints and prob-
          lems, billing problems, and I wasn't observing cases. I
          wasn't dealing with customer appeals. I wasn't providing
          information for appraisals. I wasn't scheduling vacations. I
          wasn't doing all of the administrative stuff that a lead person
          does.

As Mason acknowledged, his duties as a Special Investigator were
of a different nature than those he performed as a Lead Special Inves-
tigator. And Baltimore Gas' employee organization charts confirm
that -- at least from May 1, 1991 through April 1, 1992 -- there were
no Lead Special Investigator positions anywhere in the Customer
Relations Department.

In October 1991, Mason received a call from Gibson, who stated
his belief that Baltimore Gas had not treated Mason fairly in 1990.
Gibson then asked Mason to fill the opening created by the recent
departure of Don Copenhaver ("Copenhaver"). At the time of his

                    3
departure, Copenhaver had been performing the functions of a "lead
person," although his official title was Special Investigator.

When Mason took Copenhaver's Special Investigator position he
described himself as "back [to] leading people, distributing work, giv-
ing the work out, doing observations of [other Special Investigators']
work, submitting those observations to [ ] Gibson, scheduling vaca-
tions, . . . taking time reports, doing payroll[and] . . . taking appeals."
Mason candidly acknowledged, however, that members of Baltimore
Gas' "top management" thought the [Lead Special Investigator] jobs
weren't being done anymore . . . ." He also acknowledged that he
remained a Special Investigator "on paper." Furthermore, Gibson con-
firmed that although he thought the Lead Special Investigator position
"should have never been eliminated," Mason came to work for him
merely as a "Special [I]nvestigator."

Nevertheless, regarding the functions once performed by Lead Spe-
cial Investigators, Gibson observed, "you're going to have to do it;
you're going to have to determine how; you're going to have to get
somebody to do it. And the logical choice was . . . one of the [S]pecial
[I]nvestigators because of their background."

On August 18, 1993, all Baltimore Gas managers attended a meeting3
where senior management announced that it was going to reduce
operating and maintenance costs by approximately $46 million.4 As
a result, every department, section, and unit within the company was
_________________________________________________________________
3 During this meeting, senior management distributed Baltimore Gas'
"Guidelines Concerning Employee Displacement," which, inter alia,
expressly forbade displacement "based on age, race, sex, disability, or
other unlawful factors."
4 In its Memorandum in Support of Motion for Summary Judgment,
Baltimore Gas explained that this reduction was necessary because: "In
1988 Baltimore Gas had the lowest electric rates in the Pennsylvania-
New Jersey-Maryland Interconnection Region, and in 1993 Baltimore
Gas was in the middle third in cost comparisons; high costs made Balti-
more Gas vulnerable to losing customers to neighboring utilities and
non-utility generators; [and] in 1993 7-1/2 percent of 1992's revenues
were at risk to non-utility generators who were courting Baltimore Gas'
customers."

                     4
directed to review its personnel and operating costs to determine what
reductions could be made. Accordingly, senior management officials
directed all Baltimore Gas managers to identify"functions and posi-
tions that could be eliminated without sacrificing performance in criti-
cal areas."

In furtherance of this goal, the Manager of the Customer Relations
Department, Kenneth W. Defontes ("Defontes"), and the Manager of
the Customer Accounts Department, Gregory Martin ("Martin")
decided to consolidate the two departments into one department cal-
led the Customer Service Department. Gibson viewed an "organiza-
tional chart" for the proposed Customer Service Department and
noted that it contained no provision for any Lead Special Investigator
positions. He thus informed Mason in September or October 1993
that a Lead Special Investigator position would not exist.5 Mason
acknowledged that Gibson's statements were not made"formally,"
but were merely meant to give him some "advance notice of where
[Gibson] thought things were headed."

In October 1993, while the Managers and General Supervisors
were working out the logistics of the merger, Martin directed the
Supervisors in each department to rank every employee in their
respective position, from best to worst performer. As a part of this
process, Linn -- now the Supervisor of the Special Investigations
Unit of the Investigations Section -- and Gibson were directed to
rank the 22 Special Investigators who worked in their two units.
Unbeknownst to Mason, Gibson and Linn conducted this ranking in
October 1993 and ranked Mason number 16 out of the list of 22 Spe-
cial Investigators, despite the fact that he performed additional func-
tions as a Special Investigator. Once the rankings were complete,
Gibson and Linn turned them over to Martin for review.

Shortly thereafter, Martin, Gibson and Linn concluded that the new
Customer Service Department would need only seven Special Investi-
gators and that an additional eight Special Investigators would be sent
to other departments. Therefore, it was determined that only 15 of the
22 Special Investigators were needed and that the seven lowest ranked
_________________________________________________________________
5 Notably, Mason remained listed as merely a Special Investigator on
the Customer Relations Department's organizational chart.

                    5
Special Investigators would be "tentatively" displaced. In November
1993, Mason, then age 50, was "officially" informed by Gibson -- his
supervisor at the time -- that he was "tentatively" displaced, i.e., Bal-
timore Gas was eliminating his position and his responsibilities would
be assumed by the other remaining Special Investigators in the newly
organized and renamed department.

On or about November 15, 1993, Baltimore Gas presented Mason
with four severance options offered to all displaced employees: (1)
job termination with no severance benefits; (2) a severance pay equiv-
alent to 65 weeks of pay; (3) paid participation in an internal job relo-
cation assistance program for a maximum of 52 weeks with no
guarantee of job placement at a comparable salary; and (4) election
to take early retirement as if he had retired at age 55 with a $400 per
month Social Security bridge until Social Security benefits actually
began. Mason had until December 15, 1993 to exercise the early
retirement option at which time such election became irrevocable.

On November 30, 1993, Mason chose what he thought was the
"least damaging option," the early retirement plan. Baltimore Gas
acknowledged, in writing, that Mason had selected early retirement
on December 4, 1993.6

After the election period ended on December 15, 1993, Baltimore
Gas determined that many of its most experienced Special Investiga-
tors -- including those ranked ahead of Mason-- had also elected the
early retirement option; and as a result of the RIF, Baltimore Gas dis-
covered it could not operate effectively after the retirement of so
many experienced workers. Therefore, a new reorganization was
approved and enacted in January 1994. Under the new 1994 reorgani-
zation, the two departments still merged under one general supervisor,
but the net result was that the January 1994 reorganization looked
similar to the department's organization prior to the 1993 RIF.

Most relevant to the present case, Baltimore Gas created two new
Lead Special Investigator positions with functions similar to those
performed by Mason in 1991. The new Lead Special Investigators
_________________________________________________________________

6 Mason's retirement became effective January 31, 1994.

                     6
were to assume the supervisory functions within the new department.
Between January 1994 and March 1994, Baltimore Gas promoted and
trained 37-year-old Edward Woolford to be one of the Lead Special
Investigators in charge of supervising the employees and performing
responsibilities comparable to those performed by Mason before his
displacement.

On July 7, 1995, Mason filed a discrimination action under the
ADEA. Mason later amended his complaint to include state law
claims of fraud, negligent misrepresentation and breach of contract.
On May 12, 1998, the district court granted summary judgment in
favor of Baltimore Gas.

On appeal, Mason challenges the district court's ruling with respect
to his claim under the ADEA. More specifically, Mason claims that
Baltimore Gas' 1993 RIF was a pretext for his age-based displace-
ment. In that regard, he alleges that Baltimore Gas' age-based animus
towards him is confirmed by (1) his ranking as a Special Investigator
rather than a Lead Special Investigator; (2) Gibson's pre-ranking
statements to him that his position was being eliminated; (3) statistical
evidence highlighting the overall impact of the 1993 RIF on older
employees; and (4) Baltimore Gas' return to the 1993 pre-RIF organi-
zation shortly after his retirement.

II.

Absent direct evidence of discrimination, Mason must satisfy the
three-step proof scheme established by McDonnell Douglas Corp. v.
Green, 411 U.S. 792, 802-05 (1973). First, Mason must establish, by
a preponderance of the evidence, a prima facie case of discrimination.
Once established, the burden shifts to Baltimore Gas to "rebut the pre-
sumption of discrimination by producing evidence that [Mason] was
rejected . . . for a legitimate, nondiscriminatory reason." Texas Dep't
of Community Affairs v. Burdine, 450 U.S. 248, 254 (1981). If Balti-
more Gas meets its burden of production, the presumption raised by
the prima facie case is rebutted and "drops from the case," id. at 255
n.10, and Mason bears the ultimate burden of proving that he has been
the victim of intentional discrimination, see St. Mary's Honor Ctr. v.
Hicks, 509 U.S. 502, 506-11 (1993).

                    7
For purposes of this appeal, we will assume, as the district court
found, that Mason has made out a prima facie case of age discrimina-
tion, and that Baltimore Gas responded by articulating a legitimate
nondiscriminatory reason for Mason's discharge. Thus, Mason bears
the ultimate burden of proving that age was a determinative factor in
the adverse employment decision. See Vaughan v. MetraHealth Com-
panies, Inc., 145 F.3d 197, 202 (4th Cir. 1998). Mason can meet this
burden only by showing both that Baltimore Gas' proffered reason for
eliminating his position was false and that discrimination was the real
reason for its actions. See id. With this framework in mind, we
address Mason's claims in turn.

A.

We begin by examining Mason's claim that Baltimore Gas ranked
him as a Special Investigator merely as a pretext to conceal discrimi-
nation based on his advanced years. Mason contends that his job was
marked for elimination before the ranking was done. He notes that the
district court was required to view the evidence in the light most
favorable to him and argues that his evidence, when so viewed, would
have precluded the district court from granting summary judgment in
favor of Baltimore Gas. Specifically, Mason contends that the district
court ignored testimony suggesting that he should have been ranked
as a Lead Special Investigator rather than a Special Investigator, and
was too dismissive of Gibson's comments -- allegedly made prior to
the rankings -- concerning the elimination of his position.

We cannot agree. When viewed in its entirety, this case is plainly
not one of age-based animus aimed at Mason. We agree with the dis-
trict court that there is no significant evidence that Mason's ranking
as a Special Investigator was a mere pretext for his displacement.

1.

It is undisputed that at the time he voluntarily severed his relation-
ship with Baltimore Gas, Mason's official job title was that of Special
Investigator. However, despite the fact that Mason remained a Special
Investigator in title and on the Customer Relations Department's
organizational chart, Gibson accommodated Mason's request not to
do the "boring" casework associated with Special Investigator status,

                    8
and allowed him instead to perform the less perfunctory tasks that
Lead Special Investigators formerly performed. Mason now requests
that we extrapolate from such acquiescence a finding that Mason
should have been ranked as a Lead Special Investigator rather than a
Special Investigator. We are not persuaded.

As Mason was aware, Baltimore Gas eliminated the Lead Special
Investigator position in late 1990. At that time, Mason recalls, Linn
informed Mason that Baltimore Gas was "going to eliminate [his] job;
somebody is going to -- your job is going on paper; there is no more
[Lead Special Investigator position] . . . ." Shortly thereafter, Mason
signed a salary protection notice wherein he pronounced that "I, Rich-
ard C. Mason, employee #23765, understand that I am being placed
in the job of Special Investigator in the Customer Relations Depart-
ment, effective, 4/1/91 as a result of Reorganization . . . etc.)."

From the point of the 1991 Reorganization up until his ranking and
departure in 1993, Mason's status was that of Special Investigator.
Although Gibson allowed Mason to perform functions formerly asso-
ciated with the Lead Special Investigator position, which unquestion-
ably heightened his morale, Mason's work did not-- for ranking
purposes -- alter his status as a Special Investigator. Indeed, both
Gibson and Linn maintained that Mason had to be ranked as a Special
Investigator because that was his official title, despite the supervisory
functions he performed. Notably, another Special Investigator, Merle
Greenwalt, who, like Mason, was performing supervisory functions,
was also ranked as a Special Investigator.

Even if, as Mason contends, there had been some"unfairness" in
ranking him as a Special Investigator since he performed supervisory
functions, there is nothing to indicate age-based unfairness. We deem
such a flaw fatal in the context of ADEA claims, where "[t]he ques-
tion before us is a straightforward one -- whether[Mason] success-
fully demonstrated that [he was] the victim[ ] of age discrimination on
the part of [Baltimore Gas]." Birkbeck v. Marvel Lighting Corp., 30
F.3d 507, 511 (4th Cir. 1994).

At the outset, we note that the Baltimore Gas "Guidelines Concern-
ing Employee Displacement" ("Guidelines") expressly prohibited age-
based discrimination:

                     9
          When evaluating under the former monthly or current
          weekly systems: consistent "A" performers retained and "C"
          performers displaced; consistent "B" performers considered
          on a case-by-case basis; other factors to consider include
          skills applicable in restructured department and record of
          effort to improve or increase pertinent job skills.

          ....

          After review, manager ranks employees by their record.
          Work force diversity considered, when contributions equal.
          Process must not discriminate based on age, race, sex, dis-
          ability or other unlawful factors.

          ....

          Positions filled with "best-qualified" employees.

Although Mason was well-regarded, he was only a"B" performer
at Baltimore Gas from December 1, 1984 through December 1, 1992,
with the exception of a single year. Thus, according to the Guidelines,
Mason's continued employment with Baltimore Gas was not guaran-
teed, but was subject to Baltimore Gas' age-neutral analysis on a
"case-by-case basis."

After reviewing the evidence, we are convinced that Baltimore
Gas' ranking of Special Investigators, including Mason, constituted
an age-neutral and case-by-case analysis of Baltimore Gas' employ-
ees as provided for by the Guidelines. Baltimore Gas used a ranking
system based on a list of ten criteria essential in performing the over-
all duties associated with the various work assignments of Special
Investigators. These criteria -- developed by Gibson and Linn --
included job knowledge, judgment and analysis, administrative skills,
initiative, flexibility, writing skills, self-confidence, corporate
mindedness, willingness to follow rules, and interpersonal skills.
Employing these criteria, Gibson and Linn ranked Mason 16 out of
the 22 Special Investigators.

Thereafter, Gibson and Linn, along with Martin -- a Baltimore Gas
official who was not involved in the rankings -- determined that only

                    10
15 out of the 22 Special Investigators would be needed under the reor-
ganization. Thus, Mason's ranking put him outside the number of
employees identified for retention.

Collectively viewed, the evidence demonstrates that age was not
considered during the ranking process and that Baltimore Gas used a
merit-based and age-neutral system when determining the best man-
ner in which to reduce its workforce. Mason has not produced any
evidence that age-based animus was the cause for his low ranking.
And, Baltimore Gas has "produce[d] significant evidence that it pro-
vides an environment that is receptive to older workers." Dockins v.
Benchmark Communications, ___ F.3d ___, 1999 WL 292103, at *4
(4th Cir. Mar. 29, 1999). Foremost is the fact that all 22 of the Special
Investigators ranked by Baltimore Gas were within the protected
class, i.e., over 40 years of age. Moreover, 6 out of the 15 Special
Investigators who were ranked higher than Mason were older than he,
one -- Charles Armstrong -- by over ten years. Indeed, "[t]he charac-
ter of [Baltimore Gas'] workforce, both before and after [Mason's]
termination, `suggests anything but a youth movement at [Baltimore
Gas].'" Id. (quoting EEOC v. Clay Printing Co., 955 F.2d 936, 941
(4th Cir. 1992)).

2.

Mason does not dispute the fact that Baltimore Gas employed an
overwhelming number of Special Investigators who were advanced in
years according to the standard established under the ADEA. Instead,
Mason focuses on evidence which according to him suggests that his
position was eliminated "prior to" the Special Investigator rankings.
Plainly stated, Mason alleges that if Baltimore Gas had already made
the decision to eliminate his position prior to the rankings, then the
rankings were a mere ruse to disguise its age-based discrimination
against him. We are unconvinced that Mason has tied his allegation
to any age bias on the part of Baltimore Gas.

In support of his ranking theory, Mason directs the court's attention
to Gibson's statement to him prior to the rankings that there would
be no Lead Special Investigator position after the RIF. As previously
discussed, however, Mason was aware that the Lead Special Investi-
gator position at Baltimore Gas had long been extinguished by virtue

                     11
of the earlier 1990 restructuring, although Mason, up until his 1993
retirement, had been performing tasks traditionally associated with
that office. Thus, Gibson's statement to Mason could have conveyed
no more than the fact that Baltimore Gas had decided not to reinstate
the Lead Special Investigator position through the RIF.

Nevertheless, Mason acknowledged that Gibson's unofficial and
informal statement, made in September 1993, was merely giving him
some "advance notice of where [Gibson] thought things were
headed." The official notice of Mason's displacement was issued sev-
eral months later in November 1993. Pursuant thereto, Mason chose
early retirement. Mason presents no evidence that Baltimore Gas
coerced or even encouraged him (because of his age) to choose early
retirement over the other three options.7 Under these circumstances,
we find no evidence that Baltimore Gas surreptitiously charted Mason
toward the course of early retirement, or otherwise discriminated
against Mason on the basis of his age.

B.

Unable to demonstrate that the ranking of Special Investigators was
motivated by his age, Mason attempts to establish age discrimination
through statistical evidence. Mason hired Dr. Mark Killingworth ("Dr.
Killingworth"), an expert labor economist, to review and analyze Bal-
timore Gas' computer data to determine whether the employee termi-
nations and job eliminations at Baltimore Gas were attributable to any
age-related factor. Based on Dr. Killingworth's analysis of the 1,141
personnel displaced in the 1993 RIF, Mason contends that workers
over the age of 40 were much more likely than younger workers to
have their jobs eliminated. Indeed, in Dr. Killingworth's opinion,
there were highly statistically significant rates of job elimination and
job termination of older workers. Mason argues that such statistical
evidence establishes that Baltimore Gas' decision to displace him was
a pretext for age discrimination.
_________________________________________________________________
7 It is particularly noteworthy that Mason chose not to pursue one
option, the "internal job relocation assistance program," which would
have kept Mason with Baltimore Gas for at least 52 weeks after his dis-
placement.

                    12
Considering the record as a whole, we find Mason's statistical evi-
dence insufficient to establish a genuine issue of fact. In so ruling, we
reiterate the district court's determination that Dr. Killingworth's
analysis was too broad to create any relevant inferences as to the
cause of Mason's discharge:

          [I]n order for a statistical comparison of employees to prove
          pretext, it must analyze the treatment of comparable
          employees. Since [Baltimore Gas] used performance evalua-
          tions to determine which workers to [displace], in order to
          prevail, [Mason] would have to show that [Baltimore Gas]
          treated comparably rated employees differently.[In this
          case, Mason's] statistical analysis ignores the performance
          evaluations and, therefore, does not prove that[Baltimore
          Gas'] explanation was pretextual.

Nitschke v. McDonnell Douglas Corp., 68 F.3d 249, 252 (8th Cir.
1995) (internal quotations and citations omitted).

Considering the circumstances of this case, Dr. Killingworth's
analysis -- in order to be probative of age discrimination -- needed
to be more precise than it was. In conducting his analysis, Dr. Killing-
worth simply compiled the overall effect of the RIF on over 1,000
displaced employees. However, he failed to account for the major dif-
ferences in circumstances surrounding the displacement of these
employees as compared to that of Mason. Of particular import, all but
21 of these employees worked in different departments than Mason,
were subject to different supervision than Mason, and ultimately,
were evaluated, retained, or displaced by decision makers other than
those in charge of Mason at the time of his retirement. Indeed, the
only group analysis that was relevant to Mason's claim concerned the
22-member Special Investigator unit to which Mason formerly
belonged. See Birkbeck, 30 F.3d at 511 (limiting statistical analysis
to 15-member work group of which plaintiff was a member); see also
Marshall v. Westinghouse Elec. Corp., 576 F.2d 588, 592 (5th Cir.
1978) ("[I]n the context of investigating an individual complaint the
most natural focus is upon the source of the complained of discrimi-
nation -- the employing unit or work unit."). Had Dr. Killingworth
conducted an analysis of this group as affected by the RIF, he would
not have reasonably been able to conclude that the RIF was intended

                     13
to promote "a youth movement at [Baltimore Gas]." Clay Printing,
955 F.2d at 941.

In reaching our decision, we are mindful of the general rule that
"[s]tatistics with regard to the defendant's employment policy and
practice may be helpful to a determination whether its action in a par-
ticular case conformed to a general pattern of discrimination." Warren
v. Halstead Indus., Inc., 802 F.2d 746, 753 (4th Cir. 1986). But, "sta-
tistics cannot alone prove the existence of a pattern or practice of dis-
crimination, or even establish a prima facie case shifting to the
employer the burden of rebutting the inference raised by the figures.
. . ." Id. In fact, we have held that"careful scrutiny" should be applied
to statistical evidence due to its "inherently malleable" nature.
Vaughan, 145 F.3d at 203.

After carefully scrutinizing the statistical evidence presented in this
case, we determine it best to abandon those statistics conveying the
overall effect of the RIF (on over 1,000 displaced employees) in favor
of more precise statistical data concerning Special Investigators and
the supervisors -- Gibson and Linn -- directly involved in their dis-
placements, including Mason's. See id; see also Birkbeck, 30 F.3d at
511. Indeed, the "broad pronouncement that statistical evidence is
`unquestionably relevant' in a Title VII case cannot be read to fore-
close the exclusion of evidence with little or no probative value."
Carter v. Ball, 33 F.3d 450, 456 (4th Cir. 1994) (discussing use of sta-
tistical evidence in context of a Title VII race discrimination claim).
Instead, "[t]he usefulness of statistics depends on the surrounding
facts and circumstances." Id. at 456. Considering the surrounding
facts and circumstances presented in this case, we find that Mason has
failed to produce any statistical evidence sufficiently probative for a
reasonable jury to infer any age-based discrimination against him on
the part of Baltimore Gas.

C.

Next, we address Mason's claim that Baltimore Gas' decision to
revise the RIF as it related to the Customer Relations Department
constitutes sufficient evidence of pretext under the ADEA. Mason
makes much of the fact that soon after his retirement, Baltimore Gas
restructured the Customer Relations Department so that it was orga-

                     14
nized in much the same manner as it had been prior to the RIF.
According to Mason, such restructuring proves that Baltimore Gas
never legitimately intended to implement the RIF in the Customer
Relations Department, but instead, intended only to utilize it as a
mechanism for accomplishing Mason's exodus. We disagree.

When Baltimore Gas offered its early retirement plan in November
1993, 100% of the eligible employees in the Customer Relations
Department retired (including Mason), leaving the new Customer Ser-
vice Department with an unexpected shortage of experienced employ-
ees. This shortage caused Baltimore Gas to reevaluate its
reorganization plan, and to return to an organization similar to its pre-
RIF corporate structure.

Thus, Baltimore Gas' decision to revise the reorganization plan
was motivated by legitimate economic and business concerns akin
(although not identical) to those which prompted the original decision
to enact the RIF. Such decisions do not run afoul of the ADEA's pro-
hibitions. In fact, we observed in Birkbeck that "[t]he ADEA was not
intended to obstruct the ability of a commercial enterprise to make
necessary adjustments in the face of economic challenges." 30 F.3d
at 513. As in Birkbeck, Baltimore Gas' RIF (as originally imple-
mented and as revised) reflects business realities-- the need to con-
solidate and reduce operations to their most efficient level -- not age
discrimination.

III.

Finally, we address the several state law claims-- fraud, negligent
misrepresentation, and breach of contract -- which Mason raised at
the district court level. At the outset, we note that all but one half page
of Mason's 39-page Initial Brief and all of Mason's 19-page Reply
Brief concern Mason's ADEA claim rather than his state law claims.
Moreover, the one half page dedicated to Mason's state law claims of
fraud and negligent misrepresentation do nothing more than apprise
this court that such claims were dismissed below. And Mason's other
state law claim (for breach of contract) has not been briefed at all.
Nevertheless, after review we find Mason's state law claims to be
without merit.

                     15
IV.

For the reasons set forth above, we conclude that Mason's claim
under the ADEA, as well as his state law claims, fail as a matter of
law. Accordingly, we affirm the district court's order granting sum-
mary judgment in favor of Baltimore Gas.

AFFIRMED

                    16